Title: From Benjamin Franklin to the Proprietors: Heads of Complaint, 20 August 1757
From: Franklin, Benjamin
To: Proprietors


“I believe I shall be able to deal very well with Mr. Franklin,” wrote Thomas Penn when first informed of the Assembly’s plan to send him as agent to England. To undercut his mission, Penn sought assurance from the Duke of Cumberland that Postmaster General Sir Everard Fawkener would “by no means support Franklin” in opposing the Proprietors, and he sowed seeds of jealousy, so he thought, between the new emissary and long-time agent Richard Partridge; Penn told Partridge he “did not desire to have any conversation with him [Franklin]—This did not displease him [Partridge] and we parted mighty good Friends.” In a final move to thwart Franklin’s agency, Penn urged James Hamilton to come to England to help refute Assembly arguments.
Meanwhile, Franklin busily prepared his own case: “I went to visit Dr. Fothergill, to whom I was strongly recommended, and whose Counsel respecting my Proceedings I was advis’d to obtain. He was against an immediate Complaint to Government, and thought the Proprietaries should first be personally apply’d to, who might possibly be induc’d by the Interposition and Persuasion of some private Friends to accomodate Matters amicably. I then waited on my old Friend and Correspondent Mr. Peter Collinson, who told me that John Hanbury, the great Virginia Merchant, had requested to be informed when I should arrive, that he might carry me to Lord Granville’s, who was then President of the Council, and wish’d to see me as soon as possible. I agreed to go with him the next Morning. Accordingly Mr. Hanbury called for me and took me in his Carriage to that Nobleman’s, who receiv’d me with great Civility; and after some Questions respecting the present State of Affairs in America, and Discourse thereupon, he said to me, ‘You Americans have wrong Ideas of the Nature of your Constitution; you contend that the King’s Instructions to his Governors are not Laws, and think yourselves at Liberty to disregard them at your own Discretion. But those Instructions are not like the Pocket Instructions given to a Minister going abroad, for regulating his Conduct in some trifling Point of Ceremony. They are first drawn up by Judges learned in the Laws; they are then considered, debated and perhaps amended in Council, after which they are signed by the King. They are then so far as relates to you, the Law of the Land; for The King is the Legislator of the Colonies.’ I told his Lordship this was new Doctrine to me. I had always understood from our Charters, that our Laws were to be made by our Assemblies, to be presented indeed to the King for his Royal Assent, but that being once given the King could not repeal or alter them. And as the Assemblies could not make permanent Laws without his Assent, so neither could he make a Law for them without theirs. He assur’d me I was totally mistaken. I did not think so however. And his Lordship’s Conversation having a little alarm’d me as to what might be the Sentiments of the Court concerning us, I wrote it down as soon as I return’d to my Lodgings.”
Sometime between August 13 and 16, reported Thomas Penn, “Mr. Franklin came according to his appointment to pay me a visit previous to his entering upon Business. He professed his desire to do every thing in his Power to settle the differences that subsisted between us and the Assembly. We spoke of things generally, my Brother being in the Country on a Tour, I did not think it proper to do otherwise. The next day he came to Town, and we sent for Mr. Franklin, and appointed the 20th. of last Month to receive what he had to offer, which he proposed to do in the way of conversation, but as we had told him, it was absolutely necessary to have what he demanded in writing, he delivered a loose Paper not address’d to any body called heads of Complaint, a Copy of which I send you but I think it shou’d not be made publick.”
 
London Augst. 20, 1757.
Heads of Complaint
1. That the reasonable and necessary Power given to Deputy Governors of Pennsylvania by the Royal Charter, Section 4th. and 5th. of making Laws with the Advice and Consent of the Assembly, for Raising Money for the Safety of the Country and other Publick Uses, “according to their best Discretion,” is taken away by Proprietary Instructions enforced by penal Bonds, and restraining the Deputy from the Use of his best Discretion; tho’ being on the Spot, he can better judge of the Emergency State and Necessity of Affairs, than Proprietaries residing at a great Distance; by Means of which Restraints sundry Sums of Money granted by the Assembly for the Defence of the Province, have been rejected by the Deputy, to the great Injury of His Majesty’s Service in Time of War, and Danger of the Loss of the Colony.
2. That the indubitable Right of the Assembly, to judge of the Mode, Measure and Time of Granting Supplies, is infringed by Instructions that injoin the Deputy to refuse his Assent to any Bill for Raising Money, unless certain Modes, Measures, and Times in such Instructions directed, make a Part of the Bill; whereby the Assembly, in Time of War, are reduced to the Necessity of either losing the Country to the Enemy, or giving up the Liberties of the People, and receiving Law from the Proprietary; and if they should do the latter in the present Case, it will not prevent the former; the restricting Instructions being such, as that, if comply’d with, it is impossible to raise a Sum sufficient to defend the Country.
3. That the Proprietaries have injoined their Deputy, by such Instructions, to refuse his Assent to any Law for raising Money by a Tax, tho’ ever so necessary for the Defence of the Country, unless the greatest Part of their Estate is exempted from such Tax. This, to the Assembly and People of Pennsylvania, appears both unjust and cruel.

The Proprietaries are now requested seriously to consider these Complaints, and redress the Aggrievances complain’d of, in the most speedy and effectual Manner; that Harmony may be restored between the several Branches of the Legislature, and the Publick Service be hereafter readily and fully provided for.
B Franklin,Agent for the Province of Pensilva.

